Title: From Thomas Jefferson to Edmund Randolph, 5 August 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Philadelphia Aug. 5. 1793.

Having determined to retire from my office before the term of paiment of the inclosed bill and so informed the President, it is indispensable for me to wind up all my money concerns as fast as I can, in which operation I am actually engaged. This circumstance renders it impossible for me to enter into any new engagement here, my first object now being to see myself cleared out, and neither owing nor answerable for a single shilling here. My anxiety to get into this situation will I hope excuse my declining the endorsement of the inclosed note, which would be utterly against the plan I am proceeding on for my perfect liberation from this place. I sincerely feel for the embarrasments of the accident you mention, and wish I could have aided in lessening them, being with sincere esteem Dr Sir Your friend & servt

Th: Jefferson

